Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/08/2021 has been entered.


Claim Cancellation
The cancellation of claims 6, 9, 12-18 have been made of record.
 

Claim Objections
Claim 10 and 26 are objected to because of the following informalities:  
Claim 10 requires the first cap and second cap to be permanently secured to the non-conductive body, however this conflicts with base claim 5, lines 17-22 which requires that 
Claim 26 requires the first cap and second cap to be permanently secured to the non-conductive body, however this conflicts with base claim 23, lines 15-18 which requires that the first cap and second cap to be releasably attached to the non-conductive body.   [0048], lines 5-8 and lines 16-19 of the Specification convey that the main cap (i.e. the first cap) and the tap cap (i.e. the second cap) can either be releasably secured or permanently secured to the body.  For the purpose of examination, claim 26 is seen to convey that as an alternative the first cap and second cap can be permanently secured to the non-conductive body.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 11, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft 3848956 in view of La Salvia US 20130130538 A1
	In reference to claim  5, Kraft teaches a tap connector (fig. 3) for electrically connecting a tap conductor (49, 50; fig. 1) to a main conductor (47, 48; fig 1), the tap connector comprising: a tap body (21; fig. 3) having a base (near lead line 21; fig. 3), a pair of side walls (left and right arm of 21) and a removable cap (18; fig. 3) connected to a distal end of each of the pair of side walls (see fig. 3), wherein the tap body is capable of securing the main conductor and the tap conductor to the tap connector (see fig. 3, 5); andPage 3 of 13 Application No.: 16/347,912Examiner: Chambers, Travis SloanAttorney Docket No.: 117-0103USArt Unit: 2831an insulation piercing assembly (16, 17) positioned between the base, the pair of side walls and the removable cap of the tap body, the insulation piercing assembly being movable at least relative to the tap body, the insulation piercing assembly comprising: a non-conductive body (16) having a main side (top side of 16), a tap side (bottom side of 16) and a center pocket (36; fig. 1); an insulation piercing member (17) having a conductive body positioned within the center pocket of the non-conductive body, one or more main conductor teeth (pertaining to 47, 48) extending from one end of the conductive body such that the one or more main conductor teeth extend from the main side of the non-conductive body, and one or more tap conductor teeth (pertaining to 49, 50) extending from (see fig. 3).
However Kraft does not teach a first cap made of a flexible non-conductive material releasably attached to the main side of the non-conductive body and covering the one or more main conductor teeth; and a second cap made of a flexible non-conductive material releasably attached to the tap side of the non-conductive body and covering the one or more tap conductor teeth.
La Salvia teaches of a cap (162; fig. 2) made of flexible non-conductive material releasably attached to the side of a non-conductive body (114; fig. 2) covering the conductor teeth (see fig. 2).  Using the teachings of La Salvia to modify Kraft to arrive at the results of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of La Salvia to modify Kraft in order to completely cover the insulation piercing member's teeth to prevent exposure to contaminates that can interfere with forming an electrical connection with the main/tap conductor.
	In reference to claim 7, Kraft substantially teaches the invention as claimed.
However Kraft does not teach the one or more main conductor teeth pierce through the first cap such that the first cap acts as a gasket to provide a watertight seal around the one or more main conductor teeth.
La Salvia one or more conductor teeth (124; fig. 4) pierce through the cap (124 pierces through 162A; fig. 2 of the seal 162) such that the cap (162) acts as a gasket to provide a watertight seal ([0036] mentions that seal 162 is made of elastomeric material) around the one or more conductor 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of La Salvia to modify Kraft in order to protect the connection between the conductor and the insulation piercing member from being exposed to contaminates.
In reference to claim 8, Kraft substantially teaches the invention as claimed.
However Kraft does not teach the one or more tap conductor teeth pierce through the second cap such that the second cap acts as a gasket to provide a watertight seal around the one or more tap conductor teeth.
La Salvia teaches the one or more conductor teeth pierce (124; fig. 4) through the second cap (124 pierces through 162A; fig. 2 of the seal 162) such that the second cap (162) acts as a gasket to provide a watertight seal ([0036] mentions that seal 162 is made of elastomeric material) around the one or more conductor teeth. Using the teachings of La Salvia to modify Kraft to arrive at the results of claim 8 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of La Salvia to modify Kraft in order to protect the connection between the conductor and the insulation piercing member from being exposed to contaminates.
	In reference to claim  11, Kraft teaches the insulation piercing assembly (16, 17) is movable at least relative to the tap body by sliding the insulation piercing assembly along the tap body (21).
In reference to claim  23, Kraft teaches a tap connector (fig. 3) for electrically connecting a tap conductor (49, 50; fig. 1) to a main conductor (47, 48; fig. 1), the tap connector comprising: a tap body (21; fig. 3) having a pair of side walls (left and right arm of 21) and a cap (18; fig. 3) extending between and connected to a distal end of each of the pair of side walls (see fig. 3); and an insulation piercing assembly (16, 17) movably coupled to the pair of side walls of the tap body, the insulation piercing assembly comprising: a non-conductive body (16) having a main side (top side of 16), a tap side (bottom side of 16) and a center pocket (36; fig. 1); an insulation piercing member (17) having a conductive body positioned within the center pocket (36) of the non-conductive body (16), one or more main conductor teeth (pertaining to 47, 48) extending from one end of the conductive body such that the one or more main conductor teeth extend from the main side of the non-conductive body (see fig. 3), and one or more tap conductor teeth (pertaining to 49, 50) extending from another end of the conductive body such that the one or more tap conductor teeth extend from the tap side of the non-conductive body (see fig. 3).
However Kraft does not teach a first cap made of a non-conductive material releasably attached to the main side of the non-conductive body and covering the one or more main conductor teeth; and a second cap made of a non-conductive material releasably attached to the tap side of the non-conductive body and covering the one or more tap conductor teeth. 
La Salvia teaches of a cap (162; fig. 2) made of flexible non-conductive material releasably attached to the side of a non-conductive body (114; fig. 2) covering the conductor teeth (see fig. 2).  Using the teachings of La Salvia to modify Kraft to arrive at the results of claim 23 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of La Salvia to modify Kraft in order to 
In reference to claim 24, Kraft substantially teaches the invention as claimed.
However Kraft does not teach the one or more main conductor teeth pierce through the first cap such that the first cap acts as a gasket to provide a watertight seal around the one or more main conductor teeth.
La Salvia one or more conductor teeth (124; fig. 4) pierce through the cap (124 pierces through 162A; fig. 2 of the seal 162) such that the cap (162) acts as a gasket to provide a watertight seal ([0036] mentions that seal 162 is made of elastomeric material) around the one or more conductor teeth.  Using the teachings of La Salvia to modify Kraft to arrive at the results of claim 24 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of La Salvia to modify Kraft in order to protect the connection between the conductor and the insulation piercing member from being exposed to contaminates.
In reference to claim 25, Kraft substantially teaches the invention as claimed.  
However Kraft does not teach the one or more tap conductor teeth pierce through the second cap such that the second cap acts as a gasket to provide a watertight seal around the one or more tap conductor teeth.
La Salvia teaches the one or more conductor teeth pierce (124; fig. 4) through the second cap (124 pierces through 162A; fig. 2 of the seal 162) such that the second cap (162) acts as a gasket to provide a watertight seal ([0036] mentions that seal 162 is made of elastomeric material) around the one or more conductor teeth.  Using the teachings of La Salvia to modify Kraft to arrive at the results of claim 25 is seen as an obvious modification.
.


 Claims 10, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft 3848956 and La Salvia US 20130130538 A1 as applied to claim 5 and 23, respectively, further in view of Campbell et al. US 7090544 B2.
	In reference to claim 10, Kraft substantially teaches the invention as claimed.
	However Kraft does not teach wherein the first cap is permanently secured to the non-conductive body, and the second cap is permanently secured to the non-conductive body.
	Campbell teaches of using an adhesive to permanently secure components together (see col. 9, lines 4-7).  Using the teachings of Campbell to modify Kraft to arrive at the results of claim 10 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Campbell to modify Kraft in order to surely secure the first and second cap in place in order to prevent accidental separation from the non-conductive body.
In reference to claim 26, Kraft substantially teaches the invention as claimed.
However Kraft does not teach wherein the first cap is permanently secured to the non-conductive body, and the second cap is permanently secured to the non- conductive body.
(see col. 9, lines 4-7).  Using the teachings of Campbell to modify Kraft to arrive at the results of claim 26 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Campbell to modify Kraft in order to surely secure the first and second cap in place in order to prevent accidental separation from the non-conductive body.
In reference to claim 27, Kraft substantially teaches the invention as claimed.
However Kraft does not teach wherein the first cap is permanently secured to the non-conductive body using adhesives, and the second cap is permanently secured to the non-conductive body using adhesives.
Campbell teaches of using an adhesive to permanently secure components together (see col. 9, lines 4-7).  Using the teachings of Campbell to modify Kraft to arrive at the results of claim 27 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Campbell to modify Kraft in order to surely secure the first and second cap in place in order to prevent accidental separation from the non-conductive body.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Reasons for Allowance
Claims 1-4 and 19-22 remain allowed due to the reasons stated in the Office Action dated 12/08/2020.

Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         06/16/2021